Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 09/12/2019, in which claims 1-10 are presented for the examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 09/12/2019, 11/25/2020, 01/04/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Allowable Subject Matter

Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Drawings
The drawings filed on 09/12/2019 are accepted by the examiner. 

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  It appears ƛ1 and ƛ2 of claim 9 refers from teaching of claim 8 and C/ ƛ1 +ƛ2 refers from teaching of claim8. Appropriate correction is required.
Examiner suggests changing dependency of claim 9 and 10 to claim 8.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation corresponding network delays.  Neither claim 6 nor claim 7 recites network delays. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cortes (US 2009/0006593) in view of Coronado et al. (US 2015/0234719).

As per claim 1, Cortes discloses a method of data storage, the method comprising:  
5determining a latency distance from a primary node to each of two or more replica nodes (Fig. 3, step 310, [0022], determining network distances between nodes which can be used to represent latency between from primary node to other nodes); 
choosing a preferred replica node of the two or more replica nodes based on the determined latency distances ([0033], “the replica/cache locator 120 selects a replica or cache sufficiently close to the node 110 to minimize network latency.”); and 

Cortes does not specifically discloses write-caching data into the preferred replica node;
  
However, Coronado discloses write-caching data into the preferred replica node ([0042], “when a host performs a write operation, the server that receives the write request may store the write in its cache and destage/execute the write to the storage devices at a later time”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Coronado’s method of selecting a second storage node into Cortes’s replica/cache locator because one of the ordinary skill in the art would have been motivated to facilitate efficient and reliable access to the data, and thus enhance the overall performance of the storage environment.


As per claim 2, Cortes discloses the method of claim 1, wherein the two or more replica nodes each have a smaller latency distance to the primary node than all other available nodes of a datacenter cluster comprising the primary node and the two or more replica nodes ([0033], the replica/cache locator selects a replica or cache sufficiently close (smaller latency distance) to the node to minimize network latency as claimed). 

15As per cortes  As per claim 3, Cortes does not specifically discloses the method of claim 1, wherein each node of a datacenter cluster as a primary node has a ranking of preferred replica nodes that are ranked based on network delays associated with paths between the primary node and respective ones of the replica nodes, and wherein each node of the datacenter cluster comprises:  
20a solid-state drive tier as a cache tier comprising a cache partition for storing data of local virtual machines and a replica partition for storing replica data from other nodes; and 
a hard disk drive tier as a back end storage tier;

However, Coronado discloses each node of a datacenter cluster as a primary node has a ranking of preferred replica nodes that are ranked based on network delays associated with paths between the primary node and respective ones of the replica nodes (Fig. 3, Fig. 4, [0078], [0082], wherein the ranking of preferred nodes are based on network delays (access time of storage media)), and wherein each node of the datacenter cluster comprises:  
20a solid-state drive tier as a cache tier comprising a cache partition for storing data of local virtual machines and a replica partition for storing replica data from other nodes; and a hard disk drive tier as a back end storage tier (Fig. 3, [0039], [0045], “For example, in one approach, a higher storage tier 314 may include a majority of SSDs 316 for storing data in a higher performing storage environment, and remaining storage tiers, including lower storage tiers 318 to 320, may include any combination of HDDs 322, tape drives 324, etc., for storing data in a lower performing storage environment.”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Coronado’s method of selecting a second storage node into Cortes’s replica/cache locator because one of the ordinary skill in the art would have been motivated to facilitate efficient and reliable access to the data, and thus enhance the overall performance of the storage environment.

25As per claim 4, Coronado discloses t As per claim 4, Coronado discloses the method of claim 3, wherein each node comprises a physical host for running multiple virtual machines, each of the virtual machines sharing the solid-state-26- 109217281_11179701 - WB-201609-034-1-US1drive tier and the hard disk drive tier in a respective node of the datacenter cluster, the method further comprising periodically updating the rankings of the preferred replica 5nodes to account for changes in network delays ([0048]-[0049]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cortes and Coronado in view of Nambiar et al. (US 2018/0025052).

As per claim 5, Coronado discloses the method of claim 3, wherein the rankings of the preferred replica nodes are further based on workload characteristics comprising access frequency of data associated with the nodes ([0073]-[0074], access frequency is monitored);
Neither Cortes nor Coronado specifically discloses service level agreements (SLAs) associated with the 10nodes;

However, Nambiar discloses service level agreements (SLAs) associated with the 10nodes ([0071]-[0072], prioritizing nodes to service queries based on their respective SLAs, [0080]) 


Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Nambiar’s query optimization method into Coronado’s method of selecting a second storage node and Cortes’s replica/cache locator because one of the ordinary skill in the art would have been motivated to facilitate efficient and reliable access to the data, and thus enhance the overall performance of the storage environment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shutt et al. (US 2013/0124916, referred herein after Shutt).

As per claim 6, Shutt discloses a method of using replicated data to enable parallel prefetching from multiple nodes of a datacenter cluster, the method comprising: splitting a dataset into two parts; and  15loading each of the two parts of the dataset from a corresponding node ([0028], “The primary and secondary replicas will now be transmitted to the data store servers 120-124 on data center 104, and split equally among them”).
 
As per claim 7, Shutt discloses the method of claim 6, wherein the corresponding nodes for each of the two parts of the dataset comprise: a primary node of the datacenter cluster; and 20a replica node of the datacenter cluster (Fig. 1, primary and secondary replica of data center, [0012]-[0014]).  



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Reference Yang teaches a method of data storage includes determining a latency distance from a primary node to each of two or more replica nodes, choosing a preferred replica node of the two or more replica nodes based on the determined latency distances, and write-caching data into the preferred replica node.

Reference Ding teaches a data locality manager receives fileset identifiers and associated block allocation information, for storing in data block locality tables. The data locality manager determines data block locality factors based on the fileset identifiers and the block allocation information, creating a collection of the data block locality factors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114